                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Abdullahi A.S.,                                       File No. 19-cv-2262 (ECT/BRT)

               Plaintiff,

v.
                                                          OPINION AND ORDER
Leslie D. Tritten,
Kenneth T. Cuccinelli,
William P. Barr, and
Chad F. Wolf1,
in their official capacities

               Defendants.


P. Chinedu Nwaneri, Nwaneri Law Firm, PLLC, Houston, TX, for Plaintiff Abdullahi A.S.

Ann M. Bildtsen, United States Attorney’s Office, Minneapolis, MN, for Defendants Leslie
D. Tritten, Kenneth T. Cuccinelli, William P. Barr, and Chad F. Wolf.


       Plaintiff Abdullahi A.S. brought this case to challenge the discretionary denial of

his application for adjustment of status to lawful permanent residency by United States

Citizenship and Immigration Services (“USCIS”). USCIS denied Abdullahi’s application

because it determined that his case presented significant “negative discretionary factors,”

including that Abdullahi authorized the performance of female genital mutilation on his

two then-four-year-old daughters and provided contradictory employment information in



1
       Acting Secretary of the Department of Homeland Security Chad F. Wolf is
substituted for the former Acting Secretary Kevin McAleenan, because a “[public] officer’s
successor is automatically substituted as a party” and “[l]ater proceedings should be in the
substituted party’s name.” Fed. R. Civ. P. 25(d).
his application. Defendants have moved to dismiss Abdullahi’s complaint for lack of

subject-matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1). Defendants’

motion will be granted because a statute, 8 U.S.C. § 1252(a)(2)(B)(i), deprives the federal

district courts of subject-matter jurisdiction to review judgments regarding the granting of

lawful permanent residency.

                                              I2

       Abdullahi is a citizen of Somalia who entered the United States on March 7, 2011.

Compl. ¶¶ 12–13 [ECF No. 1]. On arrival, he applied for asylum. Id. ¶ 13. On October

16, 2014, while his asylum application remained pending, Abdullahi’s wife, a United States

citizen, filed an I-130 Petition for Alien Relative on his behalf. Id. ¶ 14; Bildtsen Decl.,

Ex. 1 at 1 [ECF No. 11-1].3 USCIS approved the I-130 petition on May 21, 2015, and an



2
        Defendants bring a facial challenge to subject-matter jurisdiction. Mem. in Supp.
at 2 n.1, 5 [ECF No. 10]. In analyzing a facial challenge, as with a Rule 12(b)(6) motion
to dismiss for failure to state a claim, all factual allegations in the complaint are accepted
as true and all reasonable inferences are drawn in favor of the plaintiff. Osborn v. United
States, 918 F.2d 724, 729 n.6 (8th Cir. 1990). In accord with these rules, the relevant facts
are drawn from Abdullahi’s complaint and are accepted as true.
3
       Ordinarily, courts do not consider matters outside the pleadings in resolving a facial
challenge to subject-matter jurisdiction or a Rule 12(b)(6) motion to dismiss, see Fed. R.
Civ. P. 12(d), but documents that are necessarily embraced by the pleadings may be
considered without transforming the motion into one for summary judgment. Mattes v.
ABC Plastics, Inc., 323 F.3d 695, 697 n.4 (8th Cir. 2003) (citation omitted). Materials
embraced by the complaint include “documents whose contents are alleged in a complaint
and whose authenticity no party questions, but which are not physically attached to the
pleading.” Kushner v. Beverly Enters., Inc., 317 F.3d 820, 831 (8th Cir. 2003) (quoting In
re Syntex Corp. Sec. Litig., 95 F.3d 922, 926 (9th Cir. 1996)). Abdullahi alleges the
contents of USCIS’s June 2018 and June 2019 decisions in his complaint, see Compl.
¶¶ 17–20, 28–30, but copies of the decisions are not attached to the complaint. Defendants
submitted copies of the decisions with a declaration accompanying their motion to dismiss,
see ECF Nos. 11-1 and 11-2, and Abdullahi has not questioned their authenticity. The
                                              2
immigration court in Denver, Colorado, administratively closed Abdullahi’s asylum

application roughly one month later. Compl. ¶ 15.

      On July 28, 2015, Abdullahi filed an I-485 Application to Register Permanent

Residence or Adjust Status seeking to become a lawful permanent resident. Id. ¶ 16. While

his I-485 application was pending, Abdullahi moved to Minnesota. Id. ¶ 18. On June 12,

2018, USCIS denied his I-485 application, explaining:

             In your case, USCIS has determined that you are eligible for
             adjustment of status. However, USCIS has also determined
             that your case presents significant adverse factors which show
             that discretion should not be exercised in your favor.

             First, on October 25, 2013, at your asylum hearing before the
             Immigration Court in Denver, CO, you testified, under oath,
             that you authorized “Female Genital Mutilation” (“FGM”) to
             be performed on your two four-year old daughters in Somalia
             in 2008 and 2009 respectively. You further stated that you
             were present during the procedures. . . .

             The fact that you consented to having FGM performed on your
             daughters is a very significant negative factor in this matter.
             As noted above, FGM is considered a federal crime in the
             United States, as well as a state crime in Minnesota.4 Your
             daughters, who were four years of age when the procedure was
             performed on them, could not have consented to the procedure.

             Additionally, there are other negative discretionary factors in
             your immigration history. For instance, your work history
             listed on your Form G-325A, Biographic Information, dated
             June 20, 2015, holds inconsistent dates of employment. . . .

documents, therefore, are necessarily embraced by the complaint and properly may be
considered in adjudicating Defendants’ motion to dismiss.
4
       In support of its assertion that female genital mutilation is a federal crime, USCIS
cited 18 U.S.C. § 116. USCIS also cited the Minnesota statute criminalizing female genital
mutilation, Minn. Stat. § 609.2245, and many other authorities establishing that female
genital mutilation causes adverse health effects and “has been internationally recognized
as a violation of women’s and female children’s rights.” Bildtsen Decl., Ex. 1 at 2–3.
                                            3
              This provision of contradictory information to USCIS raises
              questions regarding your veracity in general. . . .

              Therefore, USCIS denies your application as a matter of
              discretion after consideration of all the available evidence.

Id. ¶ 17–18; Bildtsen Decl., Ex. 1 at 2–3.

       On August 3, 2018, Abdullahi filed a motion with USCIS to reopen or reconsider

his I-485 application. Compl. ¶ 19. In an affidavit in support of his motion, Abdullahi

claimed that the procedure performed on his daughters was not female genital mutilation

but, rather, a less harmful practice called “Sunna” that does not involve mutilation. See

Bildtsen Decl., Ex. 2 at 1, 3 [ECF No. 11-2]. Abdullahi also submitted an affidavit from

one of his daughters and a medical assessment of his daughters that noted they had “no

history of female genital mutilation” and normal genitalia upon examination. Id. at 3. On

June 6, 2019, USCIS dismissed Abdullahi’s motion, affirming its June 2018 decision. Id.

at 1–3. In its decision, USCIS explained that “the Sunna Procedure is considered a form

of [female genital mutilation] according to the U.S. Department of State and numerous

articles written by medical professionals” and “none of the evidence you submitted

confirms that the Sunna procedure is not a form of [female genital mutilation].” Id. at 3.

USCIS wrote further that “[t]he evidence [did] not establish that the decision was based on

an incorrect application of law or Service policy.” Id.

       In this case, Abdullahi seeks a declaration that his participation in female genital

mutilation cannot be a proper reason for USCIS’s denial of his I-485 application. Compl.

at 11, ¶ (b). Abdullahi points out that a judge on the United States District Court for the

Eastern District of Michigan has held that the federal statute criminalizing female genital


                                             4
mutilation, 18 U.S.C. § 116(a), is unconstitutional. Id. ¶¶ 21–29 and at 2, 11; United States

v. Nagarwala, 350 F. Supp. 3d 613 (E.D. Mich. 2018). Abdullahi alleges that the entry of

this order meant that, when USCIS issued its June 6, 2019 decision, “the Michigan Court

had already declared Section 116(a) unconstitutional,” and “the primary basis for denial of

[his] I-485 no longer exists or is null and void.” Compl. ¶ 29 and at 11, ¶ (b). Abdullahi

seeks an order directing Defendants to “reconsider or re-adjudicate” his I-485 application

for lawful permanent residency, presumably without considering his involvement in female

genital mutilation. Id. at 12, ¶ (c).

                                              II

       A court reviewing a motion to dismiss for lack of subject-matter jurisdiction under

Rule 12(b)(1) must first determine whether the movant is making a “facial” attack or a

“factual” attack. Branson Label, Inc. v. City of Branson, Mo., 793 F.3d 910, 914 (8th Cir.

2015). Defendants present a facial attack to subject-matter jurisdiction because they accept

as true all of Abdullahi’s factual allegations concerning jurisdiction. See Titus v. Sullivan,

4 F.3d 590, 593 (8th Cir. 1993); Mem. in Supp. at 2 n.1, 5 [ECF No. 10]. In analyzing a

facial attack, the Court “restricts itself to the face of the pleadings and the non-moving

party receives the same protections as it would defending against a motion brought under

Rule 12(b)(6).” Osborn v. United States, 918 F.2d 724, 729 n.6 (8th Cir. 1990) (citations

omitted).     Here, Abdullahi seeks to invoke subject-matter jurisdiction under

28 U.S.C. § 1331 by asserting a claim under the Administrative Procedures Act (“APA”),




                                              5
5 U.S.C. § 701 et seq.5 Compl. ¶ 6. The APA’s “provisions for judicial review do not

apply when (1) a statute precludes judicial review, or (2) agency action is committed to

agency discretion by law.” Tamenut v. Mukasey, 521 F.3d 1000, 1003 (8th Cir. 2008) (en

banc) (citing 5 U.S.C. § 701(a)).

       Defendants argue that a federal statute, 8 U.S.C. § 1252(a)(2)(B), precludes judicial

review of USCIS adjudications of I-485 applications to adjust status to lawful permanent

residency. That statute provides:

              (B) Denials of discretionary relief Notwithstanding any other
              provision of law (statutory or nonstatutory), including section
              2241 of title 28, or any other habeas corpus provision, and
              sections 1361 and 1651 of such title, and except as provided in
              subparagraph (D), and regardless of whether the judgment,
              decision, or action is made in removal proceedings, no court
              shall have jurisdiction to review—

                     (i) any judgment regarding the granting of relief under
                     section . . . 1255 of this title, or

                     (ii) any other decision or action of the Attorney General
                     or the Secretary of Homeland Security the authority for
                     which is specified under this subchapter to be in the
                     discretion of the Attorney General or the Secretary of
                     Homeland Security[.]

8 U.S.C. § 1252(a)(2)(B). The plain text of § 1252(a)(2)(B)(i) precludes subject-matter

jurisdiction over Abdullahi’s claim. His complaint seeks judicial review of a discretionary

judgment regarding the granting of relief under 8 U.S.C. § 1255—the statute providing for



5
       Abdullahi also alleges that the Declaratory Judgment Act, 28 U.S.C. § 2201, confers
subject-matter jurisdiction. Compl. ¶ 6. However, the Declaratory Judgment Act is not
an independent source of federal jurisdiction. Schilling v. Rogers, 363 U.S. 666, 677
(1960). Rather, it “provides an additional remedy where jurisdiction already exists.”
Terminal Freight Handling Co. v. Solien, 444 F.2d 699, 703 (8th Cir. 1971).
                                             6
adjustment of status to lawful permanent residency.6 See Mem. in Supp. at 9–13; see also

Orwa A. v. Whitaker, No. 18-cv-2043 (ECT/KMM), 2018 WL 6492353, at *7–8 (D. Minn.

Dec. 10, 2018).

       Abdullahi advances several arguments to show that § 1252(a)(2)(B)(i) does not

preclude subject-matter jurisdiction over his claim, but none are persuasive. Abdullahi first

argues that § 1252(a)(2)(B) bars judicial review only of judgments made in removal

proceedings, and he points out that USCIS’s denial of his application for lawful permanent

residency was not made in removal proceedings.            Mem. in Opp’n at 7–9.          But

§ 1252(a)(2)(B) doesn’t say that. It says judicial review is barred—not “if” a judgment is

made in removal proceedings—but “regardless of whether the judgment, decision, or

action is made in removal proceedings.” 8 U.S.C. § 1252(a)(2)(B) (emphasis added). This

language “makes clear that the jurisdictional limitations imposed by § 1252(a)(2)(B) also

apply to review of agency decisions made outside of the removal context.” Lee v. U.S.

Citizenship & Immig. Servs., 592 F.3d 612, 619 (4th Cir. 2010).7 Abdullahi next argues


6
       Under 8 U.S.C. § 1255(a), “the status of an alien who was inspected and admitted
or paroled into the United States . . . may be adjusted by the Attorney General, in his
discretion and under such regulations as he may prescribe, to that of an alien lawfully
admitted for permanent residence if (1) the alien makes an application for such adjustment,
(2) the alien is eligible to receive an immigrant visa and is admissible to the United States
for permanent residence, and (3) an immigrant visa is immediately available to him at the
time his application is filed.” (emphasis added).
7
       Abdullahi cites one case, Regents of the Univ. of Calif. v. U.S. Dep’t of Homeland
Sec., 908 F.3d 476 (9th Cir. 2018), to support his argument that § 1252(a)(2)(B) bars review
only of decisions made in removal proceedings. Mem. in Opp’n at 8–9. Regents addressed
whether a different statute, 8 U.S.C. § 1252(g), precluded judicial review of the Executive
Branch’s decision to rescind the Deferred Action for Childhood Arrivals program. Id. at
503–04. Regents says nothing that might support the interpretation of § 1252(a)(2)(B) that
Abdullahi advocates here.
                                             7
that § 1252(a)(2)(B)(i) does not bar review of decisions made by USCIS because they are

not “judgments”; he says “the legal definition of judgment contemplates decisions made

by judges in a court of law.” Mem. in Opp’n at 10. This argument makes no sense. The

point of § 1252(a)(2)(B)(i) is to address judicial review of agency judgments, and no legal

authority restricts use of the term “judgment” universally to describe only judicial action.

Orwa A., 2018 WL 6492353, at *7 (defining “judgment” as used in § 1252(a)(2)(B)(i) to

include a USCIS decision denying a request for retroactive adjustment of status). Third,

Abdullahi asserts that § 1252(a)(2)(B) does not preclude review of USCIS’s denial of a

motion to reopen or reconsider. Compl. ¶ 9; Mem. in Opp’n at 13. In support of this

argument, he cites Pilica v. Ashcroft, 388 F.3d 941 (6th Cir. 2004), which addressed

whether the Board of Immigration Appeals’ denial of a motion to remand to allow a

petitioner to apply for an adjustment of status was a judgment “regarding the granting of

relief.” Id. at 945–46. Assuming Pilica was decided correctly, Abdullahi’s case is

procedurally distinguishable; unlike in Pilica, Abdullahi’s motion to reopen or reconsider

“involve[d] the consideration of relief on the merits” as contemplated by

§ 1252(a)(2)(B)(i). See id. at 948. Fourth, Abdullahi argues that “§ 1252(a)(2)(B) does

not bar review of purely legal decisions regarding an alien’s eligibility for relief.” Mem.

in Opp’n at 12. This argument mischaracterizes USCIS’s decision. USCIS determined the

question of Abdullahi’s eligibility for adjustment of status in his favor—it determined

Abdullahi was eligible for adjustment of status but that discretion should not be exercised

in his favor. See Bildtsen Decl., Ex. 1 at 2. If USCIS had made a “purely legal decision[]

regarding [Abdullahi’s] eligibility for relief,” judicial review would be precluded


                                             8
nonetheless. See Orwa A., 2018 WL 6492353, at **7–8 (concluding that § 1252(a)(2)(B)(i)

precludes judicial review of purely legal questions). Regardless, Abdullahi has identified

no purely legal question that USCIS resolved as part of its decisions.8 Finally, Abdullahi

asserts that § 1252(a)(2) is unconstitutional. ECF Nos. 38, 39. There are many problems

with this assertion. Two deserve mention here. First, Abdullahi raised it for the first time

in a separate “Motion to Declare 8 U.S.C. § 1252(a)(2) Unconstitutional” that did not

comply with Local Rule 7.1. The motion could be denied on just that basis. Second,

Abdullahi offers no coherent argument or authority to support this assertion. Apart from a

vague reference to equal protection, he does not connect his assertion to any provision of

the Constitution or a constitutional theory. Apart from Marbury v. Madison, 5 U.S. 137

(1803), Abdullahi cites no case. Under these circumstances, Abdullahi’s assertion that

§ 1252(a)(2) is unconstitutional cannot justify denying Defendants’ motion.

       Abdullahi seeks leave to amend his complaint, but his motion must be denied as

futile. Abdullahi’s deadline for amending his complaint as a matter of right under Rule


8
       It is true that Abdullahi has identified a legal question in this case—the
constitutionality of the federal statute criminalizing female genital mutilation,
18 U.S.C. § 116(a). But USCIS did not decide that question in adjudicating Abdullahi’s
application for lawful permanent residency. (As far as the record shows, Abdullahi never
raised it.) Nor was the constitutionality of 18 U.S.C. § 116(a) essential to USCIS’s
decisions. As noted, USCIS cited many authorities—Board of Immigration Appeals
decisions, United Nations resolutions, declarations, and reports, federal judicial decisions,
a medical journal article, a Minnesota state statute criminalizing female genital mutilation,
and § 116(a)—to show that Abdullahi’s participation in female genital mutilation was “a
very significant negative factor” weighing against a favorable exercise of discretion with
respect to his application for lawful permanent residency. Bildtsen Decl., Ex. 1 at 2 – 3,
Ex. 2 at 3. This conclusion is not weakened by a federal district court’s holding that
Congress did not have power under either the Necessary and Proper Clause or the
Commerce Clause to enact § 116(a).

                                             9
15(a)(1) was November 12, 2019. See Fed. R. Civ. P. 15(a)(1)(B); ECF No. 8. Therefore,

at this stage in the litigation, Abdullahi “may amend [his] pleading only with the opposing

party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). “The court should

freely give leave when justice so requires.” Id. “However, there is no absolute right to

amend.” IBEW Local 98 Pension Fund v. Best Buy Co., 326 F.R.D. 513, 521 (D. Minn.

2018) (quoting Doe v. Cassel, 403 F.3d 986, 990 (8th Cir. 2005)). “A district court may

refuse to grant leave to amend pleadings for ‘undue delay, bad faith on the part of the

moving party, futility of the amendment or unfair prejudice to the opposing party.’” Id.

(quoting Sanders v. Clemco Indus., 823 F.2d 214, 216 (8th Cir. 1987)). Denial of a motion

to amend based on futility “means that the court reached a legal conclusion that the

amended complaint could not withstand a Rule 12 motion.” In re Senior Cottages of Am.,

LLC, 482 F.3d 997, 1001 (8th Cir. 2007). Here, granting Abdullahi’s motion to amend his

complaint would be futile because his proposed amendments would not cure the absence

of subject-matter jurisdiction. The only substantive amendments Abdullahi proposes are

two paragraphs saying essentially the same thing—that Abdullahi “does not seek review

of [USCIS’s] exercise of discretion, but rather, in sum, a declaration that [US]CIS erred in

its interpretation of 18 U.S.C. § 116(a) as a legal basis for its Decision[.]” Proposed Am.

Compl. ¶ 32 and at 12, ¶ (c) [ECF No. 29-1]. Describing Abdullahi’s claims this way does

not alter their character to avoid the jurisdictional bar in 8 U.S.C. § 1252(a)(2)(B)(i).




                                             10
                                        ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

ORDERED THAT:

      1.     Defendants’ motion to dismiss [ECF No. 8] is GRANTED;

      2.     Plaintiff’s motion to amend the complaint [ECF No. 29] is DENIED;

      3.     Plaintiff’s motion to declare 8 U.S.C. § 1252(a)(2) unconstitutional [ECF

             No. 38] is DENIED; and

      4.     This action is DISMISSED WITHOUT PREJUDICE for lack of subject-

             matter jurisdiction.

               LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: February 26, 2020                 s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court




                                           11
